Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/9/2021.  In virtue of this communication, claims 1, 3-11, 13-20 are currently presented in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-11, 13-20 filed on 12/9/2021 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20170064691 (hereinafter referred to as Kubota). 
Consider claims 1, 11, Kubota teaches a method for handling cell selection in a multiple radio access technology (RAT) - dual connectivity (DC)(MR-DC) system (see at least Fig. 2, 5, 8), comprising: 
scanning, by a user equipment (UE), at least one frequency (see at least ¶ [0047], “…the UE 102 is in a new area and attempting to select a cell for the first time in that area (or of any area), then the cell selection module 208 may proceed with cell selection with no prior knowledge of which RF channels are carriers which support the UE 102. Thus, the cell selection module 208 may cause the UE 102 (e.g., the transceiver 210) to scan all RF channels in the frequency bands of the radio access technologies (RATs) in the vicinity of the UE 102 (as limited by the physical capabilities of the transceiver 210)…”); 
obtaining, by the UE, at least one message (see at least ¶ [0048], “…the UE 102 may access stored information for one or more cells in the area (e.g., system information stored in memory 204) regarding carrier frequencies, cell parameters, other measurement 
determining, by the UE, whether a first cell corresponding to one of the scanned at least one frequency supports the MR-DC based on the obtained at least one message (see at least ¶ [0109], “…the base station 104a sets one or more service availability indicators, referred to more generally as service availability information, in e.g. system information based on the availability of service support at the base station 104a…” and see at least ¶ [0051], “…the cell selection module 208, e.g. by way of the processor 202, may compare the services identified by the various candidate cells against the service or services in use or predicted to be in use by the UE 102. In analyzing the service availability information provided by the different candidate cells, the cell selection module 208 may check whether the candidate cells satisfy one or more of different operating parameters, including carrier aggregation, dual connectivity, radio access technology, operating frequency…”); 
in response to determining that the first cell supports the MR-DC, camping, by the UE, to the first cell (see at least ¶ [0113], “…the UE 102 was already camped on a 
in response to determining that the first cell does not support the MR-DC, detecting, by the UE, a second cell supporting the MR-DC, and 
camping, by the UE, to the detected second cell (see at least ¶ [0113], “…the UE 102 may also perform one or more measurements, compare the system information against one or more service requirements, and select a cell from base station 104a, 104b on which to camp based on the service-specific requirements and general network and radio condition information as available…” and see at least ¶ [0114], “…the UE 102 camps on the selected cell resulting from action 810. Action 812a illustrates the UE 102 camping on the cell of base station 104a, while action 812b illustrates the UE 102 camping on the cell of base station 104b…”). 
Consider claims 3, 13 (depends on at least claims 1, 11), Kubota discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Kubota teaches storing, by the UE, at least one of MR-DC support information and 5th generation core (5GC) network connectivity support information corresponding to each of the scanned at least one frequency (see at least ¶ [0049], “…System 
Consider claims 4, 14 (depends on at least claims 1, 11), Kubota discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Kubota teaches storing, by the UE, first information corresponding to the first cell in response to determining that the first cell supporting the MR-DC, and storing, by the UE, second information corresponding to the second cell in response to detecting the second cell supporting the MR-DC, wherein the first information includes a type of the first cell and a frequency value of the first cell, and the second information includes a type of the second cell and a frequency value of the second cell (see at least ¶ [0048], “…the UE 102 may access stored information for one or more cells in the area (e.g., system information stored in memory 204) regarding carrier frequencies, cell parameters, other measurement information, and previously received service information about the cells (e.g., either for cells considered for selection…” and see at least ¶ [0049], “…System Information Block ( SIB) 1, or SIB 2 for LTE /5G systems or Master System Information for 5G UE-centric MAC network systems…”).
Consider claims 5, 15 (depends on at least claims 1, 11), Kubota discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Kubota teaches the at least one message comprises a system information block 1 (SIB 1) message, and determining, by the UE, whether the first cell supports the MR-DC comprises determining, by the UE, whether the first cell supports a 5th generation core (5GC) network connectivity based on an information element (IE) in the SIB 1 message, and wherein frequency information related to the first cell, the public land mobile 
Consider claims 6, 16 (depends on at least claims 1, 11), Kubota discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Kubota teaches the at least one message comprises a system information block 2 (SIB2) message, and determining, by the UE, whether the first cell supports the MR-DC comprises identifying, by the UE, a type of the MR-DC based on an MR-DC availability indication included in the SIB2 message, and wherein the type of the MR DC comprises one of a next generation (NG) radio access network (RAN) evolved-universal terrestrial radio access (E-UTRA) new radio (NR) - dual connectivity (DC)(NGEN-DC) and an E-UTRA new radio (NR) - DC (EN-DC) (see at least ¶ [0049], “…The system information may include different information, including service availability information of the cell of the base station 104 transmitting the system information. The information may be included in an information block, such as a Master Information Block (MIB), System Information Block ( SIB) 1, or SIB 2 for LTE /5G systems or Master System Information for 5G UE-centric MAC network systems …”).
Consider claims 7, 17 (depends on at least claims 1, 11), Kubota discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:

Consider claims 8, 18 (depends on at least claims 1, 11), Kubota discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Kubota teaches the first cell and the second cell are long-term evolution (LTE) cells if the UE is in at least one of an evolved-universal terrestrial radio access (E-UTRA) new radio (NR) - DC (EN-DC) architecture and -a next generation (NG) radio access network (RAN) E-UTRA NR - DC (NGEN-DC) architecture, and wherein the first cell and the second cell are new radio (NR) cells having DC to an LTE, if the UE is in an NR E-UTRA - DC (NE-DC) architecture (see at least ¶ [0049], “…The system information 
Consider claims 9, 19 (depends on at least claims 1, 11), Kubota discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Kubota teaches the at least one message comprises one of a system information block 1 (SIB 1) message and an SIB2 message (see at least ¶ [0049], “…The system information may include different information, including service availability information of the cell of the base station 104 transmitting the system information. The information may be included in an information block, such as a Master Information Block (MIB), System Information Block ( SIB) 1, or SIB 2 for LTE /5G systems or Master System Information for 5G UE-centric MAC network systems …”).
Consider claims 10, 20 (depends on at least claims 1, 11), Kubota discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Kubota teaches wherein detecting the second cell supporting the MR-DC comprises: identifying, by the UE, MR-DC support information or 5th generation core (5GC) network support information for a plurality of cells; and selecting, by the UE, the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645